Appellant complains because we did not discuss his first bill of exception. It reveals that the sheriff was recalled by the state for further examination and upon cross-examination counsel for appellant asked "Did you testify *Page 312 
awhile ago that you found a burner there?" to which the witness answered, "No, I did not," whereupon the court said to counsel, "Don't go into those things, we have already been into it." The remainder of the bill consists wholly of the grounds of objection to the court's action, and can in no sense be considered as a certificate of the truth of the matters urged as objections. This court has so repeatedly held that such a bill is insufficient that we refer only to the authorities collated by Mr. Branch under Sec. 209, Branch's Ann. Tex. P. C., and under note 38, page 557, Vernon's 1916 Cr. St., Vol. 2.
Appellant complains because the court considered the qualification on some of his bills which he claims is contradictory of the bills. When a party without objection accepts a bill which has been qualified he is bound by the recitals in the qualification. (See Sec. 215 Branch's Ann. Tex. P. C., and note 35, page 556, Vernon's 1916 Cr. St., Vol. 2, for authorities.)
In view of the motion for re-hearing we have again examined all the bills. Taken together with the qualifications no error is shown.
The motion for rehearing is overruled.
Overruled.